Per Curiam.
The plaintiff’s decedent was killed in an accident resulting in a collision between the defendant’s truck and a Buick car, driven by one Borschel. The decedent was crossing the street when the truck struck her. The chief ground urged *348in favor of the rule is that the verdict is contrary to the weight of the evidence. We think it was not contrary to the weight of the evidence as against the driver of the truck. The question of the negligence of Btorschel is not presented by the case.
The rule must be discharged.